EXHIBIT 10.117
QUALCOMM INCORPORATED
2006 LONG-TERM INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT GRANT NOTICE
FOR NON-EMPLOYEE DIRECTORS IN THE UNITED KINGDOM
Qualcomm Incorporated (the “Company”), pursuant to its 2006 Long-Term Incentive
Plan (the “Plan”) hereby grants to the Participant named below the number of
Restricted Stock Units set forth below, each of which is a bookkeeping entry
representing the equivalent in value of one (1) share of the Company’s common
stock. The Restricted Stock Unit Award is subject to all of the terms and
conditions as set forth herein and the Restricted Stock Unit Agreement for
Directors in the United Kingdom (attached hereto) and the Plan which are
incorporated herein in their entirety. Capitalized terms not otherwise defined
in this Grant Notice or the Restricted Stock Unit Agreement shall have the
meaning set forth in the Plan.


Participant: «FIRST_NAME» «LAST_NAME»    Grant No.: «NUM»
Emp #: «ID»
Shares Subject to Restricted Stock Unit: «SHARES»

Date of Grant: «GRANT_DATE»


Vesting Date


This Restricted Stock Unit Award vests on the earliest to occur of the following
events provided your Service is continuous from the Date of Grant through the
applicable date: (1) April [DD], [YYYY] (the “Scheduled Vesting Date”), (2) the
date of the next annual meeting of stockholders of the Company that occurs after
the Date of Grant should you not stand for re-election or not be re-elected, (3)
your death, (4) your Disability, or (5) a Change in Control.


Settlement Date


The Restricted Stock Units will be settled and paid as provided in the
Restricted Stock Unit Agreement on, or as soon as practicable following, but in
no event later than thirty (30) days after April [DD], [YYYY].  However, as
provided in Section 2.1 of the Restricted Stock Unit Agreement, these Restricted
Stock Units may be settled earlier upon the termination of your Board service
and certain other events.


Additional Terms/Acknowledgments: The Participant acknowledges (in the form
determined by the Company) receipt of, and represents that the Participant has
read, understands, accepts and agrees to the terms and conditions of the
following: this Grant Notice, the Restricted Stock Unit Agreement and the Plan
(including, but not limited to, the binding arbitration provision in Section 3.7
of the Plan). Participant hereby accepts the Restricted Stock Unit Award subject
to all of its terms and conditions and further acknowledges that as of the Date
of Grant, this Grant Notice, the Restricted Stock Unit Agreement and the Plan
set forth the entire understanding between Participant and the Company regarding
the acquisition of stock in the Company and supersedes all prior oral and
written agreements pertaining to this particular Restricted Stock Unit Award.


Qualcomm Incorporated:    Non-Employee Director:


By:


_____________________________________
Dr. Paul E. Jacobs    Signature
Chairman of the Board and
Chief Executive Officer                _____________________________________
Dated: «GRANT_DATE»    Date




Attachment:    Non-Employee Director Restricted Stock Unit Agreement


--------------------------------------------------------------------------------



QUALCOMM INCORPORATED
2006 LONG-TERM INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AGREEMENT
FOR NON-EMPLOYEE DIRECTORS IN THE UNITED KINGDOM
Pursuant to the Grant Notice and this Non-Employee Director Restricted Stock
Unit Agreement for Directors in the United Kingdom (the “Agreement”), Qualcomm
Incorporated (the “Company”) has granted you a Restricted Stock Unit Award with
respect to the number of shares of the Company’s common stock (“Stock”)
indicated in the Grant Notice. Capitalized terms not explicitly defined in this
Agreement but defined in the Qualcomm Incorporated 2006 Long-Term Incentive Plan
(the “Plan”) shall have the same definitions as in the Plan.
The details of this Restricted Stock Unit Award are as follows:
1.SERVICE AND VESTING.
1.1    SERVICE. As provided in the Plan and notwithstanding any other provision
of this Agreement, the Company reserves the right, in its sole discretion, to
determine when your Service has terminated.
1.2    VESTING. Except as otherwise provided in the Plan or this Agreement, this
Restricted Stock Unit Award will vest on the vesting dates provided in the Grant
Notice (the “Vesting Dates”). Except as otherwise expressly set forth in the
Grant Notice, in the event of the termination of your Service for any reason,
whether voluntary or involuntary, all unvested Restricted Stock Units shall be
immediately forfeited without consideration. Unless and until the Restricted
Stock Units vest on the applicable Vesting Dates, you will have no right to
payment of any such Restricted Stock Units.
2.    SETTLEMENT OF THE RESTRICTED STOCK UNITS.
2.1    TIMING OF PAYMENT. The “Settlement Date” of your vested Restricted Stock
Units shall be the earliest to occur of the following: (a) the Scheduled Vesting
Date specified in the Grant Notice, if any; (b) your separation from Service, to
the extent such separation constitutes a “separation from service” pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”); (c)
your death; (d) your Disability, to the extent such Disability constitutes a
“disability” pursuant to Section 409A of the Code; or (e) a Change in Control,
to the extent such Change in Control constitutes a “change in ownership or
effective control of the corporation” with respect to the Company pursuant to
Section 409A of the Code.
2.2    FORM OF PAYMENT. Your vested Restricted Stock Units shall be paid in
whole shares of Stock (in cash as to fractional shares) on, or as soon as
practicable following, but in no event later than thirty (30) days after, the
Settlement Date, except as otherwise specified below. To assist you in
satisfying federal, state, local, or non-U.S. income tax or National Insurance
Contribution obligations arising from your Restricted Stock Unit Award, the
Company will allow you to make a one-time irrevocable election no later than
(60) days after the Date of Grant specified in the Grant Notice, authorizing the
Company to pay cash in lieu of Stock with respect to a percentage of the
Restricted Stock Units equal to the sum of any applicable U.S. and non-U.S.
income tax or National Insurance Contribution withholding rates (such sum
referred to herein as the “Tax Percentage”). The amount of cash paid in lieu of
such shares of Stock shall be equal to (i) the number of Restricted Stock Units
(rounded up to the nearest whole Restricted Stock Unit) corresponding to the Tax
Percentage, multiplied by, (ii) if the Stock is listed on a national or regional
securities exchange or market system, the closing price of a share of Stock as
quoted on such national or regional securities exchange or market system
constituting the primary market for the Stock on the last trading day prior to
the Settlement Date, or, if the Stock is not listed on a national or regional
securities exchange or market system, the price of a share of Stock as
determined by the Committee in good faith without regard to any restriction
other than a restriction which, by its terms, will never lapse (the price
determined under this clause (ii) being hereinafter referred to for purposes of
this Agreement as the “Fair Market Value of the Stock”). Any election to receive
a portion of the Restricted Stock Unit Award paid in cash as specified in this
Section 2.2, shall not be effective with respect to any Settlement Date that
occurs within six (6) months after the later of (i) the date of the election or
(ii) the Date of Grant specified in the Grant Notice.



--------------------------------------------------------------------------------



3.    TAX WITHHOLDING. As a Non-Employee Director of the Company, you should
report any income you derive from the Restricted Stock Units and pay all
applicable income taxes and National Insurance Contributions on such income.
Notwithstanding the foregoing, in the event that a Participating Company has any
income tax, National Insurance Contributions, payroll tax or other tax-related
withholding (“Tax-Related Items”) obligation with respect to the income you
derive from the Restricted Stock Units, you authorize the Participating Company,
at its discretion, to withhold all applicable Tax-Related Items legally payable
by you by one or a combination of the following methods: (i) withholding from
cash compensation payable to you by the Company; (ii) withholding in shares of
Stock, with such withholding obligation determined based on any applicable
minimum statutory withholding rates; or (iii) arranging for the sale of shares
of Stock acquired upon vesting of the Restricted Stock Units (on your behalf and
at your direction pursuant to this authorization). Finally, you agree that to
pay on demand to the Participating Company any amount of Tax-Related Items that
the Participating Company may be required to withhold as a result of your
participation in the Plan or the payment of shares of Stock that cannot be
satisfied by the means previously described.
4.    TAX ADVICE. You acknowledge that you may be subject to federal, state,
local, and non-U.S. income tax and National Insurance Contribution obligations
arising from your Restricted Stock Unit Award. You represent, warrant and
acknowledge that the Company has made no warranties or representations to you
with respect to the income tax or National Insurance Contribution consequences
of the transactions contemplated by this Agreement, and you are in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. YOU UNDERSTAND THAT THE TAX LAWS AND REGULATIONS ARE SUBJECT TO
CHANGE. YOU SHOULD CONSULT YOUR OWN TAX ADVISOR REGARDING THE TAX AND NATIONAL
INSURANCE CONTRIBUTION TREATMENT OF ANY RESTRICTED STOCK UNITS. NOTHING STATED
HEREIN IS INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF
AVOIDING TAXPAYER PENALTIES.
5.    DIVIDEND EQUIVALENTS. If the Board declares a cash dividend on the
Company’s Stock, you will be entitled to Dividend Equivalents on the dividend
payment date established by the Company equal to the cash dividends payable on
the same number of shares of Stock as the number of Restricted Stock Units
subject to this Restricted Stock Unit Award on the dividend record date
established by the Company. Any such Dividend Equivalents will be in the form of
additional Restricted Stock Units, will be subject to the same terms and vesting
dates as the underlying Restricted Stock Units, and will be paid at the same
time and in the same manner as the underlying Restricted Stock Units originally
subject to this Restricted Stock Unit Award, except that any fractional shares
attributable to Dividend Equivalents will be paid in cash within thirty (30)
days following the date of payment of the underlying Restricted Stock Unit based
on the Fair Market Value (as specified in Section 2.2, above) on the date of
payment of the underlying Restricted Stock Unit. The number of additional
Restricted Stock Units credited as Dividend Equivalents on the dividend payment
date will be determined by dividing (1) the product of (a) the number of your
Restricted Stock Units as of the corresponding dividend record date (including
any Restricted Stock Units previously credited as a result of prior payments of
Dividend Equivalents) and (b) the per-share cash dividend paid on the dividend
payment date, by (2) the per-share Fair Market Value (as specified in
Section 2.2, above) of Stock on the dividend payment date.
6.    SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, no shares of Stock will be issued to you upon vesting and
settlement of this Restricted Stock Unit Award unless the Stock is then
registered under the Securities Act or, if such Stock is not then so registered,
the Company has determined that such vesting and issuance would be exempt from
the registration requirements of the Securities Act. By accepting the Restricted
Stock Unit Award, you agree not to sell any of the shares of Stock received
under this Restricted Stock Unit Award at a time when applicable laws or Company
policies prohibit a sale.
7.    TRANSFERABILITY. Prior to the issuance of shares of Stock in settlement of
a Restricted Stock Unit Award, the Award shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by your creditors or by your beneficiary, except (i)
transfer by will or by the laws of descent and distribution or (ii) transfer by
written designation of a beneficiary, in a form acceptable to the Company, with
such designation taking effect upon your death. All rights with respect to the
Restricted Stock Unit Award shall be exercisable during your lifetime only by
you or your guardian or legal representative. Prior to actual payment of any
Restricted Stock Units, such Restricted Stock Units will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.



--------------------------------------------------------------------------------



8.    RESTRICTED STOCK UNITS NOT A SERVICE CONTRACT. This Restricted Stock Unit
Award is not an employment or service contract and nothing in this Agreement,
the Grant Notice or the Plan shall be deemed to create in any way whatsoever any
obligation on your part to continue in the service of a Participating Company,
or of a Participating Company to continue your Service with the Participating
Company. In addition, nothing in your Restricted Stock Unit Award shall obligate
the Company, its stockholders, Board, Officers or Employees to continue any
relationship which you might have as a Director or Consultant for the Company.
9.    RESTRICTIVE LEGEND. Stock issued pursuant to the vesting and settlement of
the Restricted Stock Units may be subject to such restrictions upon the sale,
pledge or other transfer of the Stock as the Company and the Company’s counsel
deem necessary under applicable law or pursuant to this Agreement.
10.    REPRESENTATIONS, WARRANTIES, COVENANTS, AND ACKNOWLEDGMENTS. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the shares of Stock issued pursuant to the Restricted Stock Units may be
conditioned upon you making certain representations, warranties, and
acknowledgments relating to compliance with applicable securities laws.
11.    VOTING AND OTHER RIGHTS. Subject to the terms of this Agreement, you
shall not have any voting rights or any other rights and privileges of a
shareholder of the Company unless and until shares of Stock are issued upon
payment of the Restricted Stock Units.
12.    CODE SECTION 409A. It is the intent that the payment of Restricted Stock
Units as set forth in this Agreement shall qualify for exemption from the
requirements of Section 409A of the Code, and any ambiguities herein will be
interpreted to so comply. The Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify this Agreement as may be necessary to ensure that all payments
provided for under this Agreement are made in a manner that qualifies for
exemption from Section 409A of the Code; provided, however, that the Company
makes no representation that the payments of Restricted Stock Units provided for
under this Agreement will be exempt from Section 409A of the Code and makes no
undertaking to preclude Section 409A of the Code from applying to the payments
of Restricted Stock Units provided for under this Agreement.
13.    NOTICES. Any notices provided for in this Agreement, the Grant Notice or
the Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company.
14.    DATA PRIVACY. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement by and among, as necessary and applicable, the
Participating Companies, for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
You understand that the Company may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social security or insurance number or other identification
number, salary, nationality, and any shares of stock or directorships held in
the Company, and details of the Restricted Stock Units or any other entitlement
to shares of Stock, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”).
Participants residing outside the U.S, should understand the following: Data
will be transferred to E*TRADE Financial (“E*TRADE”), or such other stock plan
service provider as may be selected by Company in the future, which is assisting
Company with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting the Stock Administration
department. You authorize the Company, E*TRADE, and any other possible
recipients that may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and



--------------------------------------------------------------------------------



transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Stock Administration department. You understand, however, that refusing or
withdrawing your consent may affect your ability to participate in the Plan.
For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact the Stock
Administration department at QUALCOMM Incorporated, 5775 Morehouse Drive, San
Diego, CA 92121.
15.    NATURE OF GRANT. In accepting the Restricted Stock Unit Award, you
acknowledge and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan, the Agreement or the
Grant Notice;
(b)    the award of Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units or other Awards have been awarded repeatedly in the past;
(c)    all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;
(d)    your participation in the Plan is voluntary;
(e)    the future value of the underlying shares of Stock is unknown and cannot
be predicted with certainty;
(f)     no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from termination of your
Service (for any reason whatsoever), and in consideration of the grant of the
Restricted Stock Units to which you are otherwise not entitled, you irrevocably
agree never to institute any claim against the Company, waive your ability, if
any, to bring any such claim, and release the Company from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claims;
(g)    the Company is not providing any legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying shares of Stock; and
(h)    you are hereby advised to consult with your own personal legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
16.    APPLICABLE LAW. This Agreement shall be governed by the laws of the State
of California, U.S.A., as if the Agreement were between California residents and
as if it were entered into and to be performed entirely within the State of
California.
17.    IMPOSITION OF OTHER REQUIREMENTS. The Company reserves the right to
impose other requirements on your participation in the Plan, on the Restricted
Stock Units, and on any shares of Stock acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require you to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
18.    ARBITRATION. Any dispute or claim concerning any Restricted Stock Units
granted (or not granted) pursuant to the Plan and any other disputes or claims
relating to or arising out of the Plan shall be fully, finally and exclusively
resolved by binding arbitration conducted by the American Arbitration
Association pursuant to the commercial arbitration rules in San Diego,
California. By accepting the Restricted Stock Unit Award, you and the Company
waive your respective rights to have any such disputes or claims tried by a
judge or jury.



--------------------------------------------------------------------------------



19.    AMENDMENT. Your Restricted Stock Unit Award may be amended as provided in
the Plan at any time, provided no such amendment may adversely affect the
Restricted Stock Unit Award without your consent unless such amendment is
necessary to comply with any applicable law or government regulation, or is
contemplated in Section 12 hereof. No amendment or addition to this Agreement
shall be effective unless in writing or in such electronic form as may be
designated by the Company.
20.    GOVERNING PLAN DOCUMENT. Your Restricted Stock Unit Award is subject to
this Agreement, the Grant Notice and all the provisions of the Plan, the
provisions of which are hereby made a part of this Agreement, and is further
subject to all interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan. In the event of
any conflict between the provisions of this Agreement, the Grant Notice and
those of the Plan, the provisions of the Plan shall control.
21.    SEVERABILITY. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
In any event, all other provisions of this Agreement shall be deemed valid and
enforceable to the full extent possible.
22.    DESCRIPTION OF ELECTRONIC DELIVERY. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, and
any reports of the Company provided generally to the Company’s shareholders, may
be delivered to you electronically. In addition, if permitted by the Company,
you may deliver electronically the Grant Notice to the Company or to such third
party involved in administering the Plan as the Company may designate from time
to time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
electronic mail (“e-mail”) or such other means of electronic delivery specified
by the Company.



--------------------------------------------------------------------------------



QUALCOMM INCORPORATED
2006 LONG-TERM INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT GRANT NOTICE
FOR NON-EMPLOYEE DIRECTORS IN HONG KONG
Qualcomm Incorporated (the “Company”), pursuant to its 2006 Long-Term Incentive
Plan (the “Plan”) hereby grants to the Participant named below the number of
Restricted Stock Units set forth below, each of which is a bookkeeping entry
representing the equivalent in value of one (1) share of the Company’s common
stock. The Restricted Stock Unit Award is subject to all of the terms and
conditions as set forth herein and in the Non-Employee Director Restricted Stock
Unit Agreement for Non-Employee Directors in Hong Kong (the “Agreement”)
(attached hereto) and the Plan which are incorporated herein in their entirety.
Capitalized terms not otherwise defined in this Grant Notice or the Agreement
shall have the meaning set forth in the Plan.


Participant: «First_Name» «Last_Name»    Grant No.: «Number»
Emp #: «ID»
Shares Subject to Restricted Stock Unit: «Shares_Granted»

Date of Grant: «RSU_Date»


Vesting Date


This Restricted Stock Unit Award vests on the earliest to occur of the following
events provided your Service is continuous from the Date of Grant specified
above through the applicable date: (1) the one-year anniversary of the Date of
Grant, (2) the date of the next annual meeting of stockholders that occurs after
the Date of Grant, (3) your death, (4) your Disability, or (5) a Change in
Control.


Settlement Date


The Restricted Stock Units will be settled and paid as provided in the Agreement
on, or as soon as practicable following, but in no event later than thirty (30)
days after, vesting. 


Additional Terms/Acknowledgments: The Participant acknowledges (in the form
determined by the Company) receipt of, and represents that the Participant has
read, understands, accepts and agrees to the terms and conditions of the
following: this Grant Notice, the Agreement and the Plan (including, but not
limited to, the binding arbitration provision in Section 3.7 of the Plan).
Participant hereby accepts the Restricted Stock Unit Award subject to all of its
terms and conditions and further acknowledges that as of the Date of Grant, this
Grant Notice, the Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the acquisition of stock in the
Company and supersedes all prior oral and written agreements pertaining to this
particular Restricted Stock Unit Award.


Qualcomm Incorporated:    Non-Employee Director:


By:






_____________________________________
Dr. Paul E. Jacobs    Signature
Chairman of the Board and
Chief Executive Officer                _____________________________________
Dated: «RSU_Date»    Date


Attachment:    Non-Employee Director Restricted Stock Unit Agreement



--------------------------------------------------------------------------------



QUALCOMM INCORPORATED
2006 LONG-TERM INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AGREEMENT
FOR NON-EMPLOYEE DIRECTORS IN HONG KONG
Pursuant to the Grant Notice and this Non-Employee Director Restricted Stock
Unit Agreement for Directors in Hong Kong (the “Agreement”), Qualcomm
Incorporated (the “Company”) has granted you a Restricted Stock Unit Award with
respect to the number of shares of the Company’s common stock (“Stock”)
indicated in the Grant Notice. Capitalized terms not explicitly defined in this
Agreement but defined in the Qualcomm Incorporated 2006 Long-Term Incentive Plan
(the “Plan”) shall have the same definitions as in the Plan.
The details of this Restricted Stock Unit Award are as follows:
1.    SERVICE AND VESTING.
1.3    SERVICE. As provided in the Plan and notwithstanding any other provision
of this Agreement, the Company reserves the right, in its sole discretion, to
determine when your Service has terminated.
1.4    VESTING. Except as otherwise provided in the Plan or this Agreement, this
Restricted Stock Unit Award will vest on the applicable vesting date provided in
the Grant Notice (the “Vesting Date”). Except as otherwise expressly set forth
in the Grant Notice, in the event of the termination of your Service for any
reason, whether voluntary or involuntary, all unvested Restricted Stock Units
shall be immediately forfeited without consideration. Unless and until the
Restricted Stock Units vest on the applicable Vesting Date, you will have no
right to payment of any such Restricted Stock Units.
2.    SETTLEMENT OF THE RESTRICTED STOCK UNITS.
2.3    TIMING OF PAYMENT. The “Settlement Date” of your vested Restricted Stock
Units shall be as soon as practicable following, but in no event later than
thirty (30) days after, the Vesting Date. 
2.4    FORM OF PAYMENT. Your vested Restricted Stock Units shall be paid in
whole shares of Stock (in cash as to fractional shares), except as otherwise
specified below. To assist you in satisfying federal, state, local, or non-U.S.
income tax or social insurance contribution obligations arising from your
Restricted Stock Unit Award, the Company will allow you to make a one-time
irrevocable election no later than (60) days after the Date of Grant specified
in the Grant Notice, authorizing the Company to pay cash in lieu of Stock with
respect to a percentage of the Restricted Stock Units equal to the sum of any
applicable U.S. and non-U.S. income tax or social insurance contribution
withholding rates (such sum referred to herein as the “Tax Percentage”). The
amount of cash paid in lieu of such shares of Stock shall be equal to (i) the
number of Restricted Stock Units (rounded up to the nearest whole Restricted
Stock Unit) corresponding to the Tax Percentage, multiplied by, (ii) if the
Stock is listed on a national or regional securities exchange or market system,
the closing price of a share of Stock as quoted on such national or regional
securities exchange or market system constituting the primary market for the
Stock on the last trading day prior to the Settlement Date, or, if the Stock is
not listed on a national or regional securities exchange or market system, the
price of a share of Stock as determined by the Committee in good faith without
regard to any restriction other than a restriction which, by its terms, will
never lapse (the price determined under this clause (ii) being hereinafter
referred to for purposes of this Agreement as the “Fair Market Value of the
Stock”). Any election to receive a portion of the Restricted Stock Unit Award
paid in cash as specified in this Section 2.2, shall not be effective with
respect to any Settlement Date that occurs within six (6) months after the later
of (i) the date of the election or (ii) the Date of Grant specified in the Grant
Notice.
3.    TAX WITHHOLDING. As a Non-Employee Director of the Company, you should
report any income you derive from the Restricted Stock Units and pay all
applicable income taxes and social insurance contributions on such income.
Notwithstanding the foregoing, in the event that a Participating Company has any
income tax, social insurance contributions, payroll tax or other tax-related
withholding (“Tax-Related Items”) obligation with respect to the income you
derive from the Restricted Stock Units, you authorize the Participating Company,
at its discretion, to withhold all applicable Tax-Related Items legally payable
by you by one or a combination of the following methods: (i) withholding from
cash



--------------------------------------------------------------------------------



compensation payable to you by the Company; (ii) withholding in shares of Stock,
with such withholding obligation determined based on any applicable minimum
statutory withholding rates; or (iii) arranging for the sale of shares of Stock
acquired upon vesting of the Restricted Stock Units (on your behalf and at your
direction pursuant to this authorization). Finally, you agree that to pay on
demand to the Participating Company any amount of Tax-Related Items that the
Participating Company may be required to withhold as a result of your
participation in the Plan or the payment of shares of Stock that cannot be
satisfied by the means previously described.
4.    TAX ADVICE. You acknowledge that you may be subject to federal, state,
local, and non-U.S. income tax and social insurance contribution obligations
arising from your Restricted Stock Unit Award. You represent, warrant and
acknowledge that the Company has made no warranties or representations to you
with respect to the income tax or social insurance contribution consequences of
the transactions contemplated by this Agreement, and you are in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. YOU UNDERSTAND THAT THE TAX LAWS AND REGULATIONS ARE SUBJECT TO
CHANGE. YOU SHOULD CONSULT YOUR OWN TAX ADVISOR REGARDING THE TAX AND SOCIAL
INSURANCE CONTRIBUTION TREATMENT OF ANY RESTRICTED STOCK UNITS. NOTHING STATED
HEREIN IS INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF
AVOIDING TAXPAYER PENALTIES.
5.    DIVIDEND EQUIVALENTS. If the Board declares a cash dividend on the
Company’s Stock, you will be entitled to Dividend Equivalents on the dividend
payment date established by the Company equal to the cash dividends payable on
the same number of shares of Stock as the number of Restricted Stock Units
subject to this Restricted Stock Unit Award on the dividend record date
established by the Company. Any such Dividend Equivalents will be in the form of
additional Restricted Stock Units, will be subject to the same terms and Vesting
Date as the underlying Restricted Stock Units, and will be paid at the same time
and in the same manner as the underlying Restricted Stock Units originally
subject to this Restricted Stock Unit Award, except that any fractional shares
attributable to Dividend Equivalents will be paid in cash within thirty (30)
days following the date of payment of the underlying Restricted Stock Unit based
on the Fair Market Value (as specified in Section 2.2, above) on the date of
payment of the underlying Restricted Stock Unit. The number of additional
Restricted Stock Units credited as Dividend Equivalents on the dividend payment
date will be determined by dividing (1) the product of (a) the number of your
Restricted Stock Units as of the corresponding dividend record date (including
any Restricted Stock Units previously credited as a result of prior payments of
Dividend Equivalents) and (b) the per-share cash dividend paid on the dividend
payment date, by (2) the per-share Fair Market Value (as specified in
Section 2.2, above) of Stock on the dividend payment date.
6.    SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, no shares of Stock will be issued to you upon vesting and
settlement of this Restricted Stock Unit Award unless the Stock is then
registered under the Securities Act or, if such Stock is not then so registered,
the Company has determined that such vesting and issuance would be exempt from
the registration requirements of the Securities Act. By accepting the Restricted
Stock Unit Award, you agree not to sell any of the shares of Stock received
under this Restricted Stock Unit Award at a time when applicable laws or Company
policies prohibit a sale.
7.    TRANSFERABILITY. Prior to the issuance of shares of Stock in settlement of
a Restricted Stock Unit Award, the Award shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by your creditors or by your beneficiary, except (i)
transfer by will or by the laws of descent and distribution or (ii) transfer by
written designation of a beneficiary, in a form acceptable to the Company, with
such designation taking effect upon your death. All rights with respect to the
Restricted Stock Unit Award shall be exercisable during your lifetime only by
you or your guardian or legal representative. Prior to actual payment of any
Restricted Stock Units, such Restricted Stock Units will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.
8.    RESTRICTED STOCK UNITS NOT A SERVICE CONTRACT. This Restricted Stock Unit
Award is not an employment or service contract and nothing in this Agreement,
the Grant Notice or the Plan shall be deemed to create in any way whatsoever any
obligation on your part to continue in the Service of a Participating Company,
or of a Participating Company to continue your Service with the Participating
Company. In addition, nothing in your Restricted Stock Unit Award shall obligate
the Company, its stockholders, Board, Officers or Employees to continue any
relationship which you might have as a Director or Consultant with the Company.



--------------------------------------------------------------------------------



9.    RESTRICTIVE LEGEND. Stock issued pursuant to the vesting and settlement of
the Restricted Stock Units may be subject to such restrictions upon the sale,
pledge or other transfer of the Stock as the Company and the Company’s counsel
deem necessary under applicable law or pursuant to this Agreement.
10.    REPRESENTATIONS, WARRANTIES, COVENANTS, AND ACKNOWLEDGMENTS. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the shares of Stock issued pursuant to the Restricted Stock Units may be
conditioned upon you making certain representations, warranties, and
acknowledgments relating to compliance with applicable securities laws.
11.    VOTING AND OTHER RIGHTS. Subject to the terms of this Agreement, you
shall not have any voting rights or any other rights and privileges of a
shareholder of the Company unless and until shares of Stock are issued upon
payment of the Restricted Stock Units.
12.    CODE SECTION 409A. It is the intent that the payment of Restricted Stock
Units as set forth in this Agreement shall qualify for exemption from or comply
with the requirements of Section 409A of the Code, and any ambiguities herein
will be interpreted to so comply. The Company reserves the right, to the extent
the Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify this Agreement as may be necessary to ensure that all payments
provided for under this Agreement are made in a manner that qualifies for
exemption from or complies with Section 409A of the Code; provided, however,
that the Company makes no representation that the payments of Restricted Stock
Units provided for under this Agreement will be exempt from or shall comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to the payments of Restricted Stock Units provided for
under this Agreement. The Company will have no liability to you or any other
party if the Restricted Stock Unit Award, the delivery of shares of Stock upon
payment of the Restricted Stock Unit Award or other payment hereunder that is
intended to be exempt from, or compliant with, Code Section 409A, is not so
exempt or compliant or for any action taken by the Company with respect thereto.
13.    NOTICES. Any notices provided for in this Agreement, the Grant Notice or
the Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company.
14.    DATA PRIVACY. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement by and among, as necessary and applicable, the
Participating Companies, for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
You understand that the Company may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social security or insurance number or other identification
number, salary, nationality, and any shares of stock or directorships held in
the Company, and details of the Restricted Stock Units or any other entitlement
to shares of Stock, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”).
Participants residing outside the U.S, should understand the following: Data
will be transferred to E*TRADE Financial (“E*TRADE”), or such other stock plan
service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. You understand that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than your country.
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting the Stock Administration
department. You authorize the Company, E*TRADE, and any other possible
recipients that may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data,



--------------------------------------------------------------------------------



request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Stock Administration
department. You understand, however, that refusing or withdrawing your consent
may affect your ability to participate in the Plan.
For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact the Stock
Administration department at QUALCOMM Incorporated, 5775 Morehouse Drive, San
Diego, CA 92121.
15.    NATURE OF GRANT. In accepting the Restricted Stock Unit Award, you
acknowledge and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan, the Agreement or the
Grant Notice;
(b)    the award of Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units or other Awards have been awarded repeatedly in the past;
(c)    all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;
(d)    your participation in the Plan is voluntary;
(e)    the future value of the underlying shares of Stock is unknown and cannot
be predicted with certainty;
(f)     no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from termination of your
Service (for any reason whatsoever), and in consideration of the grant of the
Restricted Stock Units to which you are otherwise not entitled, you irrevocably
agree never to institute any claim against the Company, waive your ability, if
any, to bring any such claim, and release the Company from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claims;
(g)    the Restricted Stock Unit Award and the benefits evidenced by this
Agreement do not create any entitlement, not otherwise specifically provided for
in the Plan or provided by the Company in its discretion, to have the Restricted
Stock Unit Award or any such benefits transferred to, or assumed by, another
company, nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the Company’s Stock;    
(h)    the Company is not providing any legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying shares of Stock; and
(i)    you are hereby advised to consult with your own personal legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
16.    APPLICABLE LAW. This Agreement shall be governed by the laws of the State
of California, U.S.A., as if the Agreement were between California residents and
as if it were entered into and to be performed entirely within the State of
California.
17.    SECURITIES LAW NOTICE. Warning: The Restricted Stock Units and any shares
of Stock to be issued pursuant to the Restricted Stock Unit Award do not
constitute a public offering of securities under Hong Kong law and are available
only to Employees, Directors and Consultants of the Company and its
Participating Companies. The Plan, the Agreement, and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a ‘prospectus’ for a public offering of securities under
the applicable companies and securities legislation in Hong Kong, and the
documents have not been reviewed by any regulatory authority in Hong Kong. The
Agreement and the incidental communication materials are intended only for the
personal use of each Participant and not for distribution to any other person.
If you have any doubt about any of the contents of the Agreement or the Plan,
you should obtain independent professional advice.



--------------------------------------------------------------------------------



18.    RESTRICTION ON SALE OF SHARES OF STOCK. In the event your Restricted
Stock Units vest and shares of Stock are issued to you within six months of the
Date of Grant, you agree that you will not dispose of the Stock prior to the
six-month anniversary of the Date of Grant.
19.    IMPOSITION OF OTHER REQUIREMENTS. The Company reserves the right to
impose other requirements on your participation in the Plan, on the Restricted
Stock Units, and on any shares of Stock acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require you to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
20.    ARBITRATION. Any dispute or claim concerning any Restricted Stock Units
granted (or not granted) pursuant to the Plan and any other disputes or claims
relating to or arising out of the Plan shall be fully, finally and exclusively
resolved by binding arbitration conducted by the American Arbitration
Association pursuant to the commercial arbitration rules in San Diego,
California. By accepting the Restricted Stock Unit Award, you and the Company
waive your respective rights to have any such disputes or claims tried by a
judge or jury.
21.    AMENDMENT. Your Restricted Stock Unit Award may be amended as provided in
the Plan at any time, provided no such amendment may adversely affect the
Restricted Stock Unit Award without your consent unless such amendment is
necessary to comply with any applicable law or government regulation, or is
contemplated in Section 12 hereof. No amendment or addition to this Agreement
shall be effective unless in writing or in such electronic form as may be
designated by the Company.
22.    GOVERNING PLAN DOCUMENT. Your Restricted Stock Unit Award is subject to
this Agreement, the Grant Notice and all the provisions of the Plan, the
provisions of which are hereby made a part of this Agreement, and is further
subject to all interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan. In the event of
any conflict between the provisions of this Agreement, the Grant Notice and
those of the Plan, the provisions of the Plan shall control.
23.    SEVERABILITY. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
In any event, all other provisions of this Agreement shall be deemed valid and
enforceable to the full extent possible.
24.    DESCRIPTION OF ELECTRONIC DELIVERY. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, and
any reports of the Company provided generally to the Company’s stockholders, may
be delivered to you electronically. In addition, if permitted by the Company,
you may deliver electronically accept and acknowledge the Grant Notice and/or
this Agreement and/or deliver such documents to the Company or to such third
party involved in administering the Plan as the Company may designate from time
to time. Such means of electronic acknowledgement, acceptance and/or delivery
may include but do not necessarily include use of a link to a Company intranet
or the internet site of a third party involved in administering the Plan, the
delivery of the document via electronic mail (“e-mail”) or such other means
specified by the Company. You hereby consent to receive the above-listed
documents by electronic delivery and, if permitted by the Company, agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company, as set
forth herein.
25.    WAIVER. The waiver by the Company with respect to your (or any other
Participant’s) compliance of any provision of this Agreement shall not operate
or be construed as a waiver of any other provision of this Agreement, or of any
subsequent breach of such party of a provision of this Agreement.
26.    REPAYMENT/FORFEITURE. Any benefits you may receive hereunder shall be
subject to repayment or forfeiture as may be required to comply with (a) any
applicable listing standards of a national securities exchange adopted in
accordance with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (regarding recovery of erroneously awarded compensation) and any
implementing rules and regulations of the U.S. Securities and Exchange
Commission adopted thereunder, (b) similar rules under the laws of any other
jurisdiction and (c) any policies



--------------------------------------------------------------------------------



adopted by the Company to implement such requirements, all to the extent
determined by the Company in its discretion to be applicable to you.


By:

